Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant's arguments filed on Page 16, Para. 1 have been fully considered but they are not persuasive. The amendments to the claims and the specification are not sufficient to overcome the cited 112 rejections.  The claims and specification remain unclear.  
Applicant’s arguments filed on Pages 15-17 with respect to the cited prior art are considered but are moot because the new rejection does not rely on any refence applied in the prior rejection of record.  Please see the new grounds of rejection below.

Specification
A substitute specification in proper idiomatic English and in compliance with 37 CFR 1.52(a) and (b) is required.  The substitute specification filed must be accompanied by a statement that it contains no new matter.
35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112, requires the specification to be written in “full, clear, concise, and exact terms.” The specification is replete with terms which are not clear, concise and exact. The specification should be revised carefully in order to comply with 35 U.S.C. 112(a) or pre-AIA  35 U.S.C.  112. Examples of some unclear, inexact or verbose terms used in the specification are:
Applicant defines features Ref. 50, 501, 502, and 301 as a fixed or portable “shelf” but the term “shelf” is singular.  Each “shelf” described in the specification is a “rack”, “holder”, or similar storage structure comprising multiple “shelves”.  In the specification, the second warehousing robot is not just moving a single “shelf”, but it is moving an entire “rack” or “holder” that comprises multiple shelves.  Examiner understands that the “shelf” in the specification and claims is a rack, holder, or similar storage structure comprising multiple shelves.   
There are several consecutive paragraphs that start with “In the embodiment of the present application”, which is unclear.  See for instance, Para. 0050-0063.  It appears that there are multiple embodiments of the invention.  But in Para. 0050-0063, it is not clear as to whether Applicant is referring to the same or different embodiments.  It is also not clear as to whether Applicant is describing a “preferred embodiment” or simply “an embodiment”?  Is there a preferred embodiment?  Applicant should remove the phrase, “In the embodiment of the present application” if Applicant is referring to a single embodiment.  If Applicant is describing features in another embodiment, Applicant should describe that the features belong to another or additional embodiment, for clarity.  
Para. 0051: Applicant recites “first warehousing robot 20” which appears to be a typo.  It seems Applicant intends, “second warehousing robot 20” to move the portable shelf.  Are the first target positions which are defined as “preset different positions” positions that are located “on a material sorting platform” or “on a material transfer platform”?  Similar clarification should be made to the 
Para. 0052: The “station” provided with a “put-wall” is unclear.  The specification describes the first or second warehousing robots moving to the “station” where the station is provided with a “put wall”.  The description of the “station” is vague, and the station comprising the first and second target locations, fixed shelf, or a portable shelf is not clearly shown in the drawings. It appears that the station is a sorting or processing station, or a workstation where the materials or material boxes can be sorted to a put wall, and where the portable shelves can be docked or removed.  In lines 3-4 “the station …is configured to sort a material in the material box moved by the first warehousing robot and a material on the portable shelf by the second warehousing robot 20 to a put wall corresponding to the materials”, is unclear.  How are the materials or material boxes being sorted using the second warehousing robots? If a second warehousing robot is used to sort materials to a put wall, are the materials being sorted by a human operator, robot, or other agent?  The specification is not clear.  In drawings, the second warehousing robot does not appear to be configured to move material boxes or materials to perform a sorting process, but there are places in the specification and claims that include the second warehousing robot 
Para. 0053: Is the material processing area the same as the “station” mentioned in Para. 0052?  Is the “first target position” located on a material sorting platform or material transfer platform?  If so, Applicant should clarify that the first target position is on a material sorting platform or a material transfer platform and not on a shelf.  The sentences, “When the first target position and the second target position are located on the station, there may be a plurality of stations. Therefore, the first target position and the second target position may be determined according to a position of the station.” is unclear. The “warehousing robot sorts a material corresponding to a corresponding order to the put wall”, is unclear.  Which warehousing robot sorts material to the put wall, the first or second?  Also, the previous paragraphs do not mention the first (or second warehousing robots) moving material.  Instead, Para. 0049 includes that the first warehousing robot moves a material box 40.  Applicant needs to clearly describe whether the robots are moving a material or material box.  Applicant should also consistently use reference numbers, and insert the reference “40” when Applicant is referring to a material box.  What does “sorts a material corresponding to a corresponding order to the put wall mean”?  What is the “automatic transportation device” mentioned in lines 13-14 of the paragraph?  This feature is not mentioned previously.  What does “After the put wall is allocated,” mean?  Does Applicant mean, “After all materials (or material boxes) 
 Para. 0055: The phrase, “the fixed shelf 50 may include a first fixed shelf 501 and/or a second fixed shelf 502, and the portable shelf 30 includes a first portable shelf 301 and/or a second portable shelf 302”, is unclear.  What does “the fixed shelf include a first fixed shelf and/or a second fixed shelf” mean? Is Applicant describing multiple fixed shelves?  Does Applicant mean that a first fixed shelf is connected to a second fixed shelf to form a combined fixed shelf?  A combined fixed shelf comprising a first fixed shelf 501 and/or a second fixed shelf 502 is not shown in the figures.  Similarly, how can the portable shelf include a first portable shelf 301 and/or a second portable shelf 302?  This is also not shown in the figures.  Are these fixed or portable shelves located in a specific area or areas in the warehouse?  
Para. 0057: What does “deployed in a mixed way in the whole warehouse, or in a regional way” mean?  The phrase, “when a fetching and placing task is assigned, a fetching task of the first warehousing robot may be assigned to a first fixed shelf area preferentially, such as the specific area A. When there is no material corresponding to a task to be assigned in area A, it may enter other areas, such as combined shelf area, such as the specific area C, to fetch a material.” is unclear.  Are the shelves assigned to an area, the robots assigned to an area, or both the shelves and the robots?  Does Applicant mean, “If the fixed shelves are all located in a designated region, and the portable shelves are all located in another region, the first or second warehousing robots may be 
Para. 0058: “In the embodiment of the present application, in different warehouses, there may be different first fixed shelves 501, different first portable shelves 301 and combined shelves composed of different second fixed shelves 502 and different second portable shelves 302. Moreover, various different types of shelves may have a plurality of combinations so as to form different warehouses. There may be one or more first warehousing robots 10 and one or more second warehousing robots 20 in different warehouses.” is unclear.  What does “in different warehouses, there may be different first fixed shelves 501, different first portable shelves 301 and combined shelves composed of different second fixed shelves 502 and different second portable shelves 302” mean?  Does Applicant mean that different warehouses may comprise different combinations of fixed and portable shelves in the warehouse?  What does “Moreover, various different types of shelves may have a plurality of combinations so as to form different warehouses.” mean? This entire paragraph needs revision for clarity.
Para. 0059: Is Applicant referring to a figure in the drawings, like Fig. 2a?  The “y-axis” (vertical) direction of each level of space, where material boxes are placed, does not appear to be vertical as described.  See Fig. 2a-2b.  The vertical axis appears to be the “z-axis”, not the “y-axis”.  Where are the “baffle plates” mentioned on Page 17, lines 7-15?  What is the purpose of the “baffle plates”?  The terminology is unclear.
Para. 0060: The paragraph mentions the different types of shelves, including the combined shelf that is formed by the first portable shelf 301 and the 
Para. 0060: These sentences are not clear, “Moreover, the number of the shelf of each type may be one or more. Therefore, in a warehouse where shelves are placed, there may be a variety of different types of layout manners.”  The entire paragraph needs revision for clarity.
The examples of unclear terminology listed above are not exhaustive.  Applicant needs to review and revise the entire specification (Para. 0003-0152) to clarify the language and ensure consistent terminology.  There are numerous issues with unclear language, inconsistent definitions, and unclear elements that the overall concept of the invention, including the claims is not clear. 
Appropriate clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:


Claims 2-3, 5, 8-10, 12, 14-15, 18-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention. The following items are not clearly described in the specification or the drawings.
In claim 2, a fixed or portable shelf being configured to hold a pallet; 
In claim 3, the station provided with a put wall, the first warehousing robot moving a material, the second warehousing robot moving or sorting a material to a put wall, and the first and second target positions located in the station;
In claim 5, instructing the second warehousing robot to move to the portable shelf to fetch the material;
In claim 8, choosing the second warehousing robot to move a material box on the portable shelf;
In claims 9 and 14, instructing the second warehousing robot to move to the portable shelf of the combined shelf, and move the second portable shelf to realize material fetching;

In claims 12 and 15, choosing a second warehousing robot to move a large or pendant material;
In claim 18, choosing amongst several warehousing robots a warehousing robot based on a current position and working state to optimize efficiency;
In claim 19, two or more warehousing robots of a same type traveling in the aisle at the same time; an aisle being a one-way aisle; and
In claim 21, the first fixed shelf and combined shelf are located in different positions in the same area.
Appropriate clarification is required.

Claims 2-3, 5, 8-10, 12, 14-15, 18-19, and 21 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
In claim 2, a fixed or portable shelf being configured to hold a pallet; 
In claim 3, the station provided with a put wall, the first warehousing robot moving a material, the second warehousing robot moving or sorting a material to a put wall, and the first and second target positions located in the station;

In claim 8, choosing the second warehousing robot to move a material box on the portable shelf;
In claims 9 and 14, instructing the second warehousing robot to move to the portable shelf of the combined shelf, and move the second portable shelf to realize material fetching;
In claim 10, the first warehousing robot moving to the second fixed shelf of the combined shelf to retrieve a material box, and storing the material box in a first portable shelf; moving, by the second warehousing robot, a first or second portable shelf to realize material fetching;
In claims 12 and 15, choosing a second warehousing robot to move a large or pendant material;
In claim 18, choosing amongst several warehousing robots a warehousing robot based on a current position and working state to optimize efficiency;
In claim 19, two or more warehousing robots of a same type traveling in the aisle at the same time; an aisle being a one-way aisle; and
In claim 21, the first fixed shelf and combined shelf are located in different positions in the same area.
Appropriate clarification is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):



The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-10, 12-15, and 17-21 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
The claims are generally narrative and indefinite, failing to conform with current U.S. practice.  They appear to be a literal translation into English from a foreign document and are replete with grammatical and idiomatic errors.

Relative to all claims (and the specification), Applicant seems to uses the terms “material” and “material box” inconsistently, which is unclear.  The Specification distinguishes “material” from “material box” as distinct elements, and defines a material box as storing a material.  From the specification, it appears that “material” is not always being stored in a “material box”, but a “material box” is configured to store “material”.  It does not seem that the terms are interchangeable, but Applicant sometimes uses these terms interchangeably.

Relative to all claims, does Applicant intend to include multiple fixed and portable shelves and multiple first and second warehousing robots.  Some claims seem to point 

In claims 1 and 6, Applicant recites that a material box is being retrieved and moved, but in other instances in the claims, Applicant recites a “material” being moved.  Applicant needs to clearly define in the claims whether a “material” or “material box” is being moved and use the terms consistently.  Applicant may also consider including “a material box storing a material” in the independent claims.  Can the first warehousing robot retrieve a “material” and a “material box”?  
Claim 1 recites the limitation "the portable shelf" in line 2.  There is insufficient antecedent basis for this limitation in the claim.
Relative to claim 1, the phrase, “a fixed shelf, and the portable shelf,
wherein the fixed shelf comprises a second fixed shelf, the portable shelf comprises a second portable shelf, and the second portable shelf is located within a lower space of the second fixed shelf to form a combined shelf” is unclear.  What does Applicant mean by “the fixed shelf comprises a second fixed shelf”?  What does “the portable shelf comprises a second portable shelf” mean?  Fig. 1 shows a first fixed shelf (501) and a second fixed shelf (502).  The specification does not mention that one of the fixed shelves (502) is included in another fixed shelf (501).  A fixed shelf (501, 502) comprising another or second fixed shelf (501, 502) is also not presented the drawings (See Fig. 1).  Instead, the specification seems to describe two separate fixed shelves (501, 502) that are apart from one another.  Similarly, Fig. 1 shows a portable shelf (30) and a second fixed shelf (302).  The drawings do not show a portable shelf comprising a 
Relative to claim 2, since the fixed shelf and the portable shelf only optionally stores a “pallet”, the phrase, “the pallet is configured to hold a material or material box” lacks an antecedent basis and is indefinite.  Applicant should recite that the material box is configured to store a material in claim 1.

Relative to claim 3, the “station” provided with a “put wall” is not clear since this is not clearly described in the specification. The first and second target positions located in a preset area in the station are also unclear.  What does “are sorted to a put wall corresponding to the materials at the station”, mean?  The sentence is unclear.  Also, claim 1 recites that the first and second robots move either the material box or shelf to first and second target positions, but claim 3 recites that the first warehousing robot moves to a put wall, and the second warehousing robot moves material to a put wall.  The specification does not describe that first and second target positions are on a put wall, but are located elsewhere.  Also, is the second warehousing robot moving a 
Relative to claim 4, does Applicant mean: “wherein the first warehousing robot comprises a mobile chassis, a picking component, a lift component, and a storage shelf, wherein the storage shelf is configured to store a material box that has been picked by the picking component from the fixed shelf.”?
 
Relative to claim 5, Applicant should remove “for” before “storing a material” in lines 11-12 for clarity.   The phrases, “a corresponding relationship between shelves and materials”, and “a corresponding relationship between material boxes and materials” are unclear.  The phrase, “determine a position of the material to be fetched and placed according to the information of the material to be fetched and placed and the material storage association information”, is unclear.  What is the different between the “information of the material to be fetched and placed”, and “the material storage association information”?  Does Applicant mean “determine a position of the material to be fetched and placed based on the material storage association information of the requested material”?  The phrase, “instruct the second warehousing robot to move to 

Relative to claim 6, in lines 1-3, “A material fetching and placing method, applied to a processing terminal, wherein the processing terminal is applied to an intelligent warehousing system”, is unclear.  How is the processing terminal applied to an intelligent warehousing system?  Does Applicant mean “A material fetching method that includes a processing terminal to be used in an intelligent warehousing system...”? In lines 5-6, the phrase “the fixed shelf comprises a second fixed shelf, the portable shelf comprises a second portable shelf, and the second portable shelf is located within a lower space of the second fixed shelf to form a combined shelf” is unclear.  As mentioned above, it is not clear as to what Applicant means by the fixed shelf comprises a second fixed shelf.  Applicant should consider revising the terms, “fetched and placed” in lines 8 and 10, to “fetched” for consistency and clarity.  Applicant should revise these terms in claims 8, 12-15, and 20.  

Relative to claim 7, Applicant should remove “for” before “storing a material” in lines 6-7 for clarity.   The phrases, “a corresponding relationship between shelves and materials”, and “a corresponding relationship between material boxes and materials” in lines 7-8 are unclear.

Relative to claim 8, several terms are unclear.  The container comprises at least one of: a material box of the portable shelf, and the portable shelf” is not clear. The “container” comprising the portable shelf is unclear.  This feature is not clearly described in the specification or shown in the drawings.  Does Applicant mean, “a material box located on the fixed shelf”, and “a material box of located on the portable shelf”? The phrase, “wherein the material box of the fixed shelf corresponds to the first warehousing robot, and the material box of the portable shelf or the portable shelf corresponds to the second warehousing robot”, is unclear.  

Relative to claim 9, what is the difference between determining a container where the material to be fetched is located, and the material storage information in claim 7.  These terms are unclear since claim 9 depends from claim 7 and therefore includes all the limitations of claim 7.  Also, if the container is used for storing material to be fetched, as mentioned in claim 8, the phrase, “the container where the material to be fetched is located corresponds to the material box of the fixed shelf” is unclear.  Also, the phrases, 
“in a case that the container where the material to be fetched is located corresponds to the material box of the fixed shelf, sending the first scheduling instruction to instruct the first warehousing robot to move to the second fixed shelf of the combined shelf where the material to be fetched is located, and fetch a material box where the material to be fetched is located from the corresponding second fixed shelf to realize material fetching; and 


Relative to claim 10, “the portable shelf further comprises a first portable shelf” is unclear.  If the container is used for storing material to be fetched, as mentioned in claim 8, the phrase, “the container where the material to be fetched is located corresponds to the material box of the fixed shelf” is unclear.  Also, the phrases, 
“in a case that the container where the material to be fetched is located corresponds to the material box of the fixed shelf, sending the first scheduling instruction to instruct the first warehousing robot to move to the second fixed shelf of the combined shelf where the material to be fetched is located, fetch a material box where the material to be fetched is located from the corresponding second fixed shelf, and store the material box to the first portable shelf at the aisle entrance; 

in a case that the container where the material to be fetched is located corresponds to at least one of the material box of the portable shelf and the portable shelf, sending the second scheduling instruction to instruct the second warehousing robot to move to the second portable shelf of the combined shelf where the material to be fetched is located or the first portable shelf at the aisle entrance, and move the second portable shelf or the first portable shelf correspondingly to realize material fetching”, are unclear and need revision.  What options is Applicant attempting to recite?

Relative to claim 12, there are several unclear terms and the entire claim needs revision.  The term “ordinary material” is unclear and needs to be more clearly defined.  Also, is the first ordinary material stored in a material box on the fixed shelf?  Also, selecting a first or second warehousing robot based on the type of material appears to be inconsistent with claim 6, which defines that the first warehousing robot retrieves and places a “material box” from a fixed shelf.  It is already understood that the first warehousing robot retrieves material boxes from a fixed shelf.  Also, how is the second warehousing robot retrieving or fetching material from a portable shelf, or retrieving large or pendant material if it is only configured to move portable shelves?   

Relative to claim 13, “the portable shelf further comprises a first portable shelf” is unclear. The phrase, “determining, according to the type of the shelf, a warehousing 

Relative to claim 14, the phrase, “sending the first scheduling instruction to instruct the first warehousing robot to move to the second fixed shelf in the combined shelf where the material to be fetched is located” is unclear because it appears to contradict with claim 6.  The remaining phrases, “fetch a material box where the material to be fetched is located from the corresponding second fixed shelf to realize material fetching; or sending the second scheduling instruction to instruct the second warehousing robot to move to the second portable shelf in the combined shelf where the material to be fetched is located, and move the corresponding second portable shelf to realize material fetching” are also unclear.  The phrase, “determining the type of the shelf where the material to be fetched is located according to the storage association 

Relative to claim 15, the phrases, “when the material to be fetched is the second ordinary material, the large material or the pendant material, instructing the second warehousing robot to fetch the material; when the material to be fetched is the first ordinary material, instructing the first warehousing robot to fetch a material box storing the material to be fetched from the second fixed shelf of the combined shelf, store the material box to a free first portable shelf at the aisle entrance, and sending the second scheduling instruction to instruct the second warehousing robot to move the first portable shelf to a designated position when it is necessary to move the first portable shelf at the aisle entrance” are unclear since the scheduling instructions appear to be inconsistent with claim 6.

Relative to claim 17, does Applicant mean: “further comprising: determining, a traveling route for the chosen warehousing robot.

Relative to claim 18, “determining, according to current positions and working states of the first warehousing robot and the second warehousing robot, a warehousing robot with optimal efficiency and a traveling route thereof” is unclear.  The language appears to be inconsistent with claim 8.  In claim 8, the warehousing robot is selected based on the container.  The entire claim needs revision.



Relative to claim 21, “the fixed shelf further comprises a first fixed shelf” and “the first fixed shelf or the combined shelf is one or more in number”, is unclear.  The phrase, “the portable shelf further comprises a first portable shelf, the first portable shelf or the combined shelf is one or more in number”, is unclear.  The phrase, “the portable shelf further comprises the first portable shelf, at least one of the first fixed shelf, the first portable shelf, and the combined shelf is one or more in number” is unclear.  What does “the first fixed shelf and the combined shelf are respectively located at different positions in a same area” mean?  Does Applicant mean that there are multiple fixed and portable shelves?  The entire claim needs to be revised.
Appropriate clarification is required to all claims.

s 1 and 6 (as understood by the Examiner) would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.
Relative to claim 1, the prior art does not disclose: 
An intelligent warehousing system, comprising: 
a first warehousing robot; 
a second warehousing robot; 
one or more fixed shelves;
one or more portable shelves; 
at least one combined shelf that includes: a fixed shelf of the one or more fixed shelves, and a portable shelf of the one or more portable shelves, the portable shelf is located within a lower space of the fixed shelf; 
the first warehousing robot is configured to receive a first scheduling instruction to move to a fixed shelf, fetch a material box according to the first scheduling instruction, and move the material box to a first target position; and 
the second warehousing robot is configured to receive a second scheduling instruction, move to a portable shelf, and move the portable shelf to a second target position according to the second scheduling instruction, as claimed.

Relative to claim 6 (as understood by the Examiner), the prior art does not disclose: 
A material fetching and placing method that includes a processing terminal for use an intelligent warehousing system, the intelligent warehousing system comprising: 

a second warehousing robot; 
one or more fixed shelves; 
one or more portable shelves; 
at least one combined shelf that includes: a fixed shelf of the one or more fixed shelves, and a portable shelf of the one or more portable shelves, the portable shelf is located within a lower space of the fixed shelf;  
the method comprising the steps of: 
obtaining information of a material to be fetched, and performing at least one of following operations: 
sending a first scheduling instruction to instruct the first warehousing robot to move to a fixed shelf to fetch a material box, and move the material box to a first target position based on the information of the material box; and 
sending a second scheduling instruction to instruct the second warehousing robot to move to a portable shelf, and move the portable shelf to a second target position, as claimed.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to YOLANDA RENEE CUMBESS whose telephone number is (571)270-5527. The examiner can normally be reached M-F 9-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Fox can be reached on 571-272-6923. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 





/YOLANDA R CUMBESS/Primary Examiner, Art Unit 3655